Citation Nr: 1738033	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to an initial increased disability rating in excess of 40 percent for a lumbar strain with degenerative disc disease. 

3.  Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative changes post-reconstruction.

4.  Entitlement to an initial compensable disability rating for right knee scarring since May 22, 2009. 

5.  Entitlement to a compensable disability rating for left foot hallux valgus 

6.  Entitlement to a compensable disability rating for right foot hallux valgus.

7.  Entitlement to a compensable disability rating for hammertoes of the second, third, and fourth left toes.

8.  Entitlement to a compensable disability rating for hammertoes of the second, third, and fourth right toes.

9.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In March 2012, the Board denied the Veteran's claims for an increased rating in excess of 20 percent for a low back disability from May 2, 2006 to October 28, 2007 and from November 6, 2008 to May 21, 2009, an increased rating in excess of 10 percent for a right knee disability prior to May 15, 2008, a compensable rating for right and left foot hallux valgus with hammertoes prior to May 22, 2009, and an increased rating for right knee scarring prior to May 22, 2009.  The Board also remanded claims for increased ratings for the same disabilities for different periods of time for additional development.  Finally, the Board declined to adjudicate the Veteran's claim for service connection for a bilateral ankle condition for lack of jurisdiction. 

The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2013, the Court vacated the Board's denials of the Veteran's claims listed above except for right knee scarring prior to May 22, 2009, which the Court noted the Veteran had explicitly abandoned.  The Court also found that the Board has jurisdiction over the right and left ankle service connection claims.  

In July 2014, the Board issued a remand directive to the RO to review new evidence and assist the Veteran with developing his TDIU claim.  

In March 2016, the Board remanded the case for additional development in further compliance with the Court's December 2013 directives.

In a January 2017 rating decision, the RO granted service connection for atrophy of the Veteran's right lower extremity (previously part of the Veteran's service-connected right knee disability) and for bilateral pes planus (with which the RO included the Veteran's service-connected hallux valgus and hammertoes).  In a February 2017 rating decision, the RO granted service connection for the Veteran's left ankle disability.  The Veteran did not disagree with the initial ratings or effective dates assigned for the right lower extremity atrophy or the left ankle disability, (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)), and as such, those issues are not before the Board at this time.  

The Board has re-characterized the Veteran's service-connected bilateral hallux valgus and bilateral hammertoe disabilities as separate from each other and from his newly service-connected bilateral pes planus because the evidence indicates these are independent disabilities with differing symptoms.  This affords the Veteran the broadest and most sympathetic review without resulting in unpermitted pyramiding.  

The issues of entitlement to an increased rating in excess of 10 percent for right knee degenerative changes post-reconstruction and entitlement to a compensable rating for right and left hammertoes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the course of the appeal has the Veteran been diagnosed with a right ankle disability.

2.  The Veteran's lumbar spine disability did not demonstrate ankylosis or have result in any incapacitating episodes during the appellate period. 

3.  At no time during the course of the appeal, did the Veteran's service-connected right knee scar have an area covering 144 square inches (929 square centimeters) or greater.  

4.  By November 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking TDIU; there are no questions of fact or law remaining in this matter.

5.   The Veteran's right hallux valgus disability is manifested by joint pain and difficulty walking.

6.  The Veteran's left hallux valgus disability is manifested by joint pain and difficulty walking.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a claimed right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2016).

2.  A rating in excess of 40 percent for lumbar strain with degenerative disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Codes (DCs) 5242, 5243 (2016).

3.  The criteria for entitlement to a compensable initial rating for the service-connected scars of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155 ,5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, DCs 7801 to 7805 (2016); Diagnostic Codes 7801 through 7805 (2007).

4.  The criteria for withdrawal of the TDIU appeal have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria are met for assignment of a separate 10 percent rating for right foot hallux valgus. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5280 (2016).

6.  The criteria are met for assignment of a separate 10 percent rating for left foot hallux valgus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The duty to assist has also been satisfied.  The Veteran's available service treatment records (STRs), post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  In May 2016, the Veteran underwent a VA back examination.  The examination complied with the requirements of 38 C.F.R § 4.59 and the holdings of Mitchell and DeLuca by discussing functional loss due to pain during flare-ups and with repetitive use over time, as mandated by the Court in its December 2013 decision.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that this examination report, and the April 2012 VA scar and the May 2016 VA foot and ankle examination reports, are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's conditions in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not identified any outstanding evidence to be collected.  The duty to assist is met.  

The Board also finds there has been substantial compliance with Board's other remand directives.  Specifically, the May 2016 VA examiner closely reviewed the Veteran's STRs and discussed the potential impact of prolonged marching in combat boots on the Veteran's ankle.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board will now address the merits of the claims. 

I.  Service connection-right ankle

Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran is claiming service connection for a right ankle condition.  As discussed above, the Court found that this issue is properly before the Board.  In March 2016, the Board remanded the issue for a VA examination.  

In his May 2016 VA examination, the Veteran reported bilateral ankle pain since active service.  He stated he had been seen a couple of times during service for ankle pain.  He denied current treatment for any ankle condition.  The examiner noted that the Veteran's STRs did not document treatment of a right ankle condition or reference any ankle condition associated with marching in combat boots.  

On examination, the Veteran's right ankle dorsiflexion was normal.  His right ankle plantarflexion was 0 to 40 degrees, short of the 0 to 45 normal range of motion; however, the VA examiner stated that this value was normal for the Veteran's habitus.  On examination, there was no pain with or without weight-bearing. His right ankle strength was normal.  His x-ray showed a normal ankle without evidence of soft tissue swelling.  The examiner concluded that the Veteran does not have a chronic right ankle disability because the ankle physical examination and imaging were normal, and there is no other evidence either from the Veteran or in the record of a current right ankle disability.  

In a May 2017 Supplemental Statement of the Case (SSOC), the RO again denied the claim, citing the VA examination report as negative for any evidence of a current disability or a link to a right ankle injury during active service.  

Analysis

After a careful review of the evidence of record, the Board finds that there is no probative evidence of a current right ankle disability or of an in-service right ankle injury.  The medical evidence of record is accordingly negative as to any link to the Veteran's claimed right ankle condition and his service.  The Board acknowledges the Veteran's report of right ankle pain as described in his May 2016 VA examination; however, pain, although certainly extremely relevant to the Veteran's well-being, is not a disability for VA compensation purposes in that it is not a specific diagnosis of a chronic condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, (1999) (finding that pain alone, absent a showing of a diagnosed or identifiable underlying condition, is not a disability), appeal dismissed in part, vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (vacating, remanding, and dismissing the appeal in part without reaching the question of whether pain alone may constitute a compensable disability).  In the absence of proof of present right ankle disability, there is no valid claim of service connection.  Brammer v. Derwinski, 38 Vet. App. 223, 225 (1992).

Because the probative evidence of record is negative as to a current right ankle disability, the Board must find that service connection for a claimed right ankle condition is not warranted.  



II.  Increased rating-lumbar spine

Legal Criteria 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Veteran's lumbar strain is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

 According to the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , DCs 5237, 5243.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , DC s5235 to 5242, Note (1).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40, 4.45, 4.59.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243.  The criteria direct that IVDS be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , DC 5243.  Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met.  Id.

Factual Background

The issue before the Board is entitlement to an increased rating for service-connected lumbar strain, currently rated at 40 percent.   

In his February 2007 VA spine examination, the Veteran reported worsening back pain since 2006.  His back pain occurs at the L4/L5 area and radiates bilaterally to his buttocks occasionally, but not to his legs.  He reported taking several medications for his low back pain.  He reported flare-ups of low back pain with standing or waking for more than 15 minutes and with sitting for more than 45 minutes.  Lifting also aggravated the low back pain.  He reported using a back brace and cane since November 2005.  

On examination, his active and passive range of motion was: forward flexion limited to 0 to 35 degrees due to pain and muscle spasm, backward extension limited to 0 to 15 degrees due to pain and muscle spasm, right and left lateral flexion normal at  0 to 30 with some pain at 30 degrees.  Examination also revealed tenderness at L4/L5 but no effusion, erythematous changes, or muscle atrophy were observed.  Repetitive use showed no additional loss of motion by pain, fatigue, weakness, or lack of endurance.  There was no fixed deformity of the spine, and the musculature of the back appeared normal.  The Veteran denied any episode of incapacitation from his low back disability in the previous 12 months.  

A January 2010 MRI report showed progression of an L5/S1 right paracentral disc protrusion/extrusion with encroachment on the right S1 nerve root.

In a September 2010 private treatment record, the Veteran reported low back pain for several years, including a severe episode five years prior.  He reported low back pain radiating to the hip and leg that was painful enough to require the use of a cane for the prior week.  

September and October 2011 private treatment record show that his back pain was treated with epidural injections.  

December 2011 private treatment records note that a recent MRI showed a right disc extrusion at L5 that encroached on the right S1 nerve root.  A surgical evaluation was recommended.  

December 2010 private chiropractic treatment records show lumbar flexion of 25 degrees with pain, lumbar extension of 25 degrees with pain, left lateral flexion of 5 degrees with pain, and right lateral flexion of 20 degrees with pain.  The practitioner recommended 10 chiropractic treatments over the next five weeks.

In an April 2012 written statement, the Veteran's spouse discussed the large impact of her husband's back pain on their family life.  She noted that he is unable to participate in family activities including playing sports with their son, and that he has trouble sleeping due to his back pain.  

In March 2012, the Board granted an initial increased rating of 40 percent for the Veteran's low back disability effective from October 29, 2007 to November 5, 2008.  The Board denied an increased rating in excess of 20 percent from May 2, 2006 to October 28, 2007 and from November 6, 2008 to May 21, 2009.  The Board remanded the issue of an increased rating in excess of 20 percent after May 21, 2009 to the RO for additional development including an updated VA examination.  

During his April 2012 VA examination, he reported constant back pain and related inability to sit or lie on his right side.  His treatment team had recommended surgery, but he was undecided.  He was taking several medications for back pain.  He denied specific flare-ups in that his back pain is intense every day.  

On examination, his forward flexion was 35 degrees with objective evidence of painful motion at 35 degrees.  His extension was 0 degrees with objective evidence of painful motion at 0 degrees.  His right lateral flexion was 15 degrees with objective evidence of painful motion at 15 degrees.  His left lateral flexion was 10 degrees with objective evidence of painful motion at 10 degrees.  His right lateral rotation was 10 degrees with objective evidence of painful motion at 10 degrees.  His left lateral rotation was 10 degrees with objective evidence of painful motion at 10 degrees.  He was unable to perform repetitive motion testing due to pain and needing to wear a back brace.  His functional impairment due to his back disability included reduced movement, weakened movement, excess fatigability, incoordination, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and leaning to the left.  His lumbar spine area was diffusely tender.  The examiner noted that either guarding or muscle spasm was severe enough to cause an abnormal gait.  There was no muscle atrophy.  The examiner reported that the Veteran had an incapacitating episode of less than one week over the past 12 months due to IVDS.  The examiner described functional impact of the back disability including associated back pain as preventing full time work.  The examiner listed the Veteran's back diagnosis as degenerative disc disease.   The examiner noted the Veteran's report of constant right-sided radicular pain that involved his right femoral and sciatic nerves.  No other neurological abnormalities were noted or reported.  

In December 2013, the Court vacated the Board's denials of increased ratings in excess of 20 percent for periods from May 2, 2006 to October 28, 2007 and from November 6, 2008 to May 21, 2009.  

 In his May 2016 VA spine examination, the Veteran reported that his back condition had worsened since his prior examination.  He reported increased pain, and that his doctor had recommended surgery.  He reported treatment with an epidural injection, a TENS unit, and medication.  He reported constant back pain with a severity of 8/10, muscle spasms, and sciatica pain radiating down his right leg.  He reported flare-ups about every 45 days, triggered by certain motions, that last seven to nine days and are manifested by 10/10 pain burning and tearing pain across his buttocks.  His functional impairment includes inability to stand for prolonged periods, inability to pick items up from the ground, inability to carry more than 15 pounds, and difficulty putting on his shoes.  The neurological examination of the back and spine was normal.  The examiner also reviewed the Veteran's imaging including an x-ray showing minimal degenerative changes of the lower spine and an MRI showing early degenerative disc disease of the lumbosacral spine.  The examiner reported the low back diagnosis as status post lumbosacral strain, degenerative disc disease of the lumbosacral spine with residual pain and limitation of motion.  The examiner stated that radiculopathy was not present.  

On examination, his forward flexion was 0 to 30 degrees; his extension was 0 to 10 degrees; his right lateral flexion was 0 to 10 degrees; his left lateral flexion was 0 to 10 degrees; his right lateral rotational was 0 to 30 degrees; and his left lateral rotation was 0 to 30 percent.  The examiner stated that this abnormal range of motion contributed to functional loss related to decreased mobility.  The examiner noted pain on examination with forward flexion, extension, right lateral flexion, and left lateral flexion.  There was no evidence of pain with weight-bearing.  

There was additional loss of range of motion after three repetitions of the range of motion testing.  Specifically, forward flexion was 0 to 20 degrees, extension was 0 to 5 degrees, right lateral flexion was 0 to 10 degrees; his left lateral flexion was 0 to 10 percent; right lateral rotational was 0 to 30 degrees; and his left lateral rotation was 0 to 30 degrees.  

The examiner also noted that pain significantly limited the Veteran's functional ability with repeated use over time.  This limitation was described in terms of range of motion as follows:  forward flexion 0 to 20 degrees, extension 0 to 5 degrees, right lateral flexion 0 to 10 degrees; left lateral flexion 0 to 10 percent; right lateral rotational 0 to 30 degrees; and left lateral rotation 0 to 30 degrees.  The examiner also reported that pain significantly limits the Veteran's functional ability during flare-ups as follows: forward flexion 0 to 20 degrees, extension 0 to 5 degrees, right lateral flexion 0 to 10 degrees; left lateral flexion 0 to 10 percent; right lateral rotational 0 to 30 degrees; and left lateral rotation was 0 to 30 degrees.  

The examination was also significant for mild tenderness over the bilateral lumbar muscles, which the examiner stated was related to the Veteran's back disability.   There was no guarding reported on examination.  There was no ankylosis of the spine.  The examiner noted that the Veteran does have IVDS of the thoracolumbar spine, but that he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the prior 12 months.  The examiner noted that the Veteran regularly uses a back brace.  The examiner reviewed the Veteran's imaging of record including a November 2011 MRI of the lumbar spine that was significant for a disc extrusion at L5S1 and described by the radiologist as similar to prior imaging.   Finally, the examiner noted that the Veteran's back disability would impact his ability to work in that he is unable to bend and lift, has pain with prolonged standing and sitting, and pain with carrying more than 15 lbs.  The examiner noted that right thigh atrophy found on examination examiner is related to the Veteran's service-connected right knee disability, as opposed to his back disability.  There was also a notation of right L5 radiculopathy, for which the Veteran is separately service connected.   




Analysis 

The next highest rating available under DC 5242 is 50 percent.  In order for the Veteran's back disability to be rated at 50 percent under DC 5242, it is necessary to show unfavorable ankylosis of the entire thoracolumbar spine.  A careful review of the medical evidence of record does not reveal any notation of spinal ankylosis.  

The Board notes that the examination report was significant for additional range of motion loss due to the DeLuca factors.  However, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, DeLuca and the cited regulations are not applied.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Here the Board also notes that the examination report does not make a notation of range of motion testing for active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158  (2016).  However, the Board finds that remanding the issue for further examination would not result in any higher evaluation because there is no ankylosis, which is required for a higher rating.  Because the Board finds that no benefit would flow to the Veteran with an additional examination, a remand is not required here.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Because there is no evidence of spinal ankylosis, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected back disability.  The Board is not implying that the Veteran does not have limited motion (in fact, it is clear that the Veteran has considerably less than normal range of motion, which is included in the currently assigned rating), just that his spine is not fixated in such a way as to constitute ankylosis.  There is also no suggestion of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period to warrant assigning a rating higher than 40 percent alternatively under DC 5243 for IVDS.  Accordingly, the Board finds that the criteria for a rating higher than 40 percent have not been met.
III.  Increased rating-right knee scarring 

Legal Criteria

The Veteran's knee is currently rated under 38 C.F.R. § 4.118, DC 7802.  DC 2802 provides a 10 percent rating for nonlinear and superficial scars other than head, face, or necks scars, the area of which covers 144 square inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, DC 7802 (2016). 

A prior version of DC 7802, in force when the Veteran filed his claim, provides a 10 percent rating for scars, other than head, face, or neck scars, that are superficial and do not cause limited motion, area of which covers 144 square inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, DC 7802 (2008). 

Factual Background

In a May 2009 written statement, the Veteran reported that his two right knee scars resulted from surgery and measured 4.5 inches by 0.5 inches. 

In March 2012 the Board denied the Veteran's claim for an initial compensable rating for right knee scars prior to May 22, 2009.  As noted above, the Veteran expressly abandoned his appeal of this claim.  Also, in March 2012, the Board remanded the issue of entitlement to an initial increased rating for right knee scaring for a VA examination.  The Veteran was afforded a VA scar examination in April 2012.  The VA examiner identified two superficial linear scars on the Veteran's right lower extremity.  The scars were not painful or unstable.  The total area of scarring was 22.5 square centimeters.  There was no reported limitation of function associated with the scars. 

The March 2016 VA knee examiner also described the Veteran's right lower extremity scars.  On examination, the scars again totaled 22.5 square centimeters in area.  The examiner described the scars as on the right knee and above the right knee and not painful or unstable.  

Analysis 

At the outset, the Board notes that the Veteran has not reported any worsening or other changes in his right knee scars since his April 2012 VA scar examination.  The Board finds that throughout the relevant rating period, the Veteran's scars have been manifested by superficial linear scars that have a combined area of less than 929 sq. cm. and have not caused limited motion.  Therefore, the Board finds that the criteria for entitlement to a compensable initial rating for the service-connected scars of the right lower extremity under 38 C.F.R. § 4.118, DC 7802, have not been met.

The Board considered whether rating the scars under another DC would yield a more favorable result.  38 C.F.R. § 4.118, DC 7801, does not apply to this case because the evidence does not reflect that the Veteran's scars are deep, non-linear or that they caused limited motion and covered an area exceeding 39 square centimeters.  Rather, the March 2012 VA examiner determined that the scars were superficial, linear, and covered an area of less than 39 square centimeters.  38 C.F.R. § 4.118, DC 7801 (2008, 2016).  Furthermore, 38 C.F.R. § 4.118 , DC 7803, which was removed from the regulations with the revisions made effective October 23, 2008, does not apply because the evidence does not reflect that any of the Veteran's service-connected scars were unstable.  C.F.R. § 4.118, DC 7803 (2008).  38 C.F.R. § 4.118, DC 7804 also does not apply because the evidence does not reflect that any of the scars are painful or unstable.  38 C.F.R. § 4.118, DC 7804 (2008, 2016).  Finally, 38 C.F.R. § 4.118, DC 7805, does not apply because the evidence does not reflect the Veteran's scarring caused any limitation of function or other effects not considered under DCs 7801 through 7804.  38 C.F.R. § 4.118, DC 7805 (2008, 2016).  







IV.  Withdrawal of TDIU claim

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter which, under 38 U.S.C.A. § 511(a), is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, by November 2016 correspondence prior to the promulgation of a decision in this matter, the Veteran indicated that he wished for consideration of his TDIU claim to be withdrawn.  Therefore, there is no allegation or factual or legal error remaining for appellate consideration in the matter, the Board lacks the jurisdiction to consider it, and the appeal thereof must be dismissed.

V.  Increased rating-right and left foot hallux valgus

Legal Criteria

Under DC 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71(a), DC 5280.  A 10 percent rating is also warranted for unilateral hallux valgus operated with resection of the metatarsal head.  Id.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32,3 8 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptoms for one condition is not duplicative or overlapping with the symptoms of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.


Factual Background

The current appeal arises from a claim for increased rating for foot disabilities received at the RO on May 2, 2006.  

In a February 2007 VA examination, the Veteran reported pain on the plantar surface of both feet near the MP joint of the great toe.  He noted occasional redness in the same area.  He denied swelling.  He was not taking any medication specifically for foot pain.  He reported flare-ups of foot pain after walking more than 15 or 20 minutes.  On examination, the examiner noted bilateral hallux valgus with a valgus deviation of 20 degrees.  Great toe dorsiflexion was normal at 0 to 70 degrees but with some pain at 70 degrees.  Plantar flexion was normal at 0 to 20 degrees also with some pain at 20 degrees.  The MP joint was tender both on the medial and dorsal aspect bilaterally.  There was no effusion, muscle atrophy, muscle spasm, or instability noted on either side.  The examiner concluded that the Veteran had MP joint pain with motion of the great toe bilaterally, but that the joint motion was not limited by pain.  The examiner stated that repetitive use of the MP joint showed no additional loss of motion due to pain, fatigue, weakness, or lack of endurance. 

In a February 2007 rating decision, the RO adjusted the Veteran's right and left foot diagnostic code from 5299-5278, which rated both feet together as noncompensable, to separate compensable ratings for each foot under DC 5282, the diagnostic code for hammertoes.   

In March 2012, the Board denied an increased rating for the period through May 21, 2009 and remanded the issue of entitlement to an increased rating subsequent to May 21, 2009 for an updated VA examination.  In December 2013, the Court vacated the Board's denial because the Board did not sufficiently explain why the Veteran was not entitled to an increased rating under 38 C.F.R. § 4.59 based on evidence of joint pain.  Furthermore, the Board did not provide a discussion of the applicability of DC 5284, which rates foot injuries, or whether the Veteran's symptoms were moderate, moderately severe, or severe.  

On remand, the RO arranged a VA examination of the Veteran's feet in May 2016.  The VA examiner diagnosed him with bilateral pes planus, bilateral hammer toes, bilateral hallux valgus, and right foot degenerative arthritis.  The Veteran reported 7/10 pain in his bilateral big toes with flares triggered by wearing shoes, with heat, and with pressure from walking.  The flare-ups occur every three months, last a couple of days, and are associated with 9/10 pain.  During flare-ups he cannot bend his toes and has to walk on his heels.  He also reported that his second toes go under his big toes causing him to use a sponge to separate the toes.  Overall, he reported that due to his bilateral foot symptoms, his standing and walking are limited.   

Regarding the Veteran's flat feet, the examiner stated that the Veteran has pain on use of his feet accentuated by use and pain on manipulation accentuated by manipulation.  There was no swelling or characteristic callouses noted.  He had tried arch supports but remained symptomatic.  There was bilateral marked pronation that did not improve with orthopedic shoes or appliances.  The examiner noted mild or moderate bilateral hallux valgus with an angle of 35 degrees on the right and 30 degrees on the left.  

Overall, the examiner found that the Veteran's foot pain contributed to functional loss due to bilateral pain on movement, pain on weight-bearing, and deformity.  There was bilateral functional impairment with repetitive use such as prolonged standing and walking.  The examiner reviewed the Veteran's September 2013 imaging that was significant for bilateral hallux valgus and mild degenerative joint disease on the right MTP joint.  

In a January 2017 rating decision, the RO reviewed the medical evidence and granted service connection for bilateral pes planus with hammer toes and hallux valgus with an evaluation of 50 percent, effective May 2, 2006.  In this rating decision and in a February 2017 Supplemental Statement of the Case (SSOC) , the RO did not separately address increased ratings for Veteran's hammer toes and hallux valgus

Analysis 

The first question before the Board is whether the Veteran's hammertoe and hallux valgus conditions may be rated separately from his pes planus without violating the prohibition on pyramiding found in 38 C.F.R. § 4.14, and if so, if he is entitled to an increased rating for the bilateral hallux valgus and hammertoes. 

After a careful review of the medical evidence of record, the Board finds that the Veteran is entitled to a separate rating for his hammertoe and hallux valgus disabilities.  First the Board finds that the Veteran's 50 percent rating for bilateral planus is not dependent on the existence of hammertoes or hallux valgus.  The criteria for the 50 percent rating include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  The May 2016 VA examination report notes that the Veteran's bilateral pes planus is manifested by marked pronation, not improved by orthopedic shoes or appliances.  Therefore, the 50 percent rating is warranted and is not dependent on the co-existence of hammertoes or hallux valgus. 

The second consideration is whether the Veteran has symptoms related to his hammertoes and hallux valgus that are separate from the symptoms associated with his pes planus.  The May 2016 examination report clearly differentiates the Veteran's foot pronation and foot pain from his angled and overlapping toes and toe pain.  Because these symptoms are separated and involved different joints, the Board finds that they can and should be separately rated and compensated without pyramiding. 

The next question, therefore, is whether the Veteran is entitled to an increased rating for his bilateral hallux valgus.  Under DC 5280, a compensable rating is warranted for severe hallux valgus equivalent to amputation of the great toe or if the metatarsal head had been surgically resected.  The Board finds that these criteria are not manifested here because the May 2016 VA examiner characterized the Veteran's hallux valgus as mild or moderate and noted that no surgery had been performed.  

The Board has considered whether any other diagnosis is appropriate or whether this disability should be rated under DC 5284 for general foot injuries.  However, rating by analogy is not appropriate where the service-connected conditions, such as hallux valgus, have a specific diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).   The question of whether the Veteran has any foot pain symptoms that are not covered by a specific DC, and perhaps should be rated as a foot injury, is addressed in the remand instructions, below, for his service-connected hammertoe disability.  

Although the evidence does not support a compensable rating under DC 5280, the Board must consider whether the Veteran is entitled to an increased rating under 38 C.F.R. § 4.59 based on evidence of pain on motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (providing that Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or misaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements).

Pursuant to 38 C.F.R. § 4.59  and Southall-Norman, the Board concludes that Veteran is entitled to a 10 percent rating for his service-connected right hallux valgus and a 10 percent rating for his service-connected left hallux valgus.  These compensable ratings under DC 5280 are warranted for the pain the Veteran experiences in his big toes, which is a separate and distinct pain from his bilateral foot pain which is compensated as pes planus under DC 5276.  This 10 percent rating is also the maximum schedular rating under DC 5280.  Thus, a higher rating is not warranted given these facts. 


ORDER

Service connection for a right ankle condition is denied. 

Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability is denied.  

Entitlement to a compensable rating for right knee scarring from May 22, 2009 is denied.  

The Veteran's TDIU appeal is dismissed.  

Entitlement to an increased rating of 10 percent, but no higher for right hallux valgus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating of 10 percent, but no higher, for left hallux valgus is granted, subject to the laws and regulations governing the award of monetary benefits.
	




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

Right knee

The Veteran is an seeking increased rating for his right knee disability currently rated as 10 percent disabling under DC 5099-5019 for degenerative changes after reconstruction.

The May 2016 examination report did not report range of motion testing for both active and passive motion.  In an April 2017 addendum opinion, the examiner stated that there was pain with passive range of motion, but that there was no associated functional loss.  The results of passive range of motion testing were not reported in terms of degrees, and there was no reason given for the examiner's conclusion that there was no functional loss.  The Board finds this addendum opinion insufficient to comply with the Court's decision in Correia v. McDonald.  28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim. 

Right and left hammertoes, foot disability rating

The Veteran is seeking a compensable rating for his right and left hammertoes.  The Board was mandated by the Court to consider the application of 38 C.F.R. § 4.59 which provides for a compensable rating for painful joints.  After a review of the evidence of record, the Board finds that there is insufficient evidence to make this determination.  On remand, the examiner should assess the Veteran's hammertoes for joint pain.  The Court also stated that the Board should address whether the Veteran's foot disability should be rated under DC 5284.  On remand, the VA examiner should address whether any of the Veteran's foot symptoms are not accounted for by a specific diagnosis, and the RO should consider whether rating the Veteran for these symptoms, if any, under DC 5284 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA and adequately identified private treatment that the Veteran has received for his right knee disability.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right knee and right and left hammertoe disabilities.  For the knee: the examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.  The examiner must also conduct joint stability testing and MUST expressly indicate whether there is subluxation or instability (and if so, the degree of such).   

The examiner MUST also perform active and passive range of motion testing, and MUST provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion testing results including range of motion limitation due to pain MUST be provided in terms of degrees for both active and passive testing and MUST be provided for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's knee to include the degree of additional range of motion loss to pain during flare-ups (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss MUST be expressed in degrees of additional degrees of range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

For the right and left hammertoes: the examiner should report the Veteran's symptoms specific to the affected toe joints and assess the Veteran for joint pain in these toes.  The examiner should also identify any foot pain or symptoms not accounted for by the Veteran's service-connected bilateral pes planus, bilateral hallux valgus, and bilateral hammertoes.  

3.  The AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


